IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0537
                            Filed December 21, 2016


BRADLY SHAY CRADY,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Poweshiek County, Annette J.

Scieszinski, Judge.



      Bradley Crady appeals from the denial of postconviction relief.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                             2


DANILSON, Chief Judge.

       As a result of his 2012 guilty plea to third-degree sexual abuse, Bradley

Crady is subject to a lifetime special sentence under Iowa Code section 903B.1

(2011).

       In September 2015, Crady sought postconviction relief (PCR), requesting

his special sentence be reduced to ten years. The district court dismissed the

PCR action for failure to state a cause of action. On appeal, Crady argues PCR

counsel was ineffective for failing to challenge the lifetime special sentence as

grossly disproportionate to Crady’s crime.

       In order to prove his claim that PCR counsel was ineffective, Crady must

show PCR counsel breached an essential duty and prejudice resulted.                     See

Rhoades v. State, 848 N.W.2d 22, 28-29 (Iowa 2014). We review ineffectiveness

claims de novo. Id. at 26.

       Crady acknowledges he is still serving his prison sentence for the

underlying offense. He also acknowledges that under State v. Tripp, 776 N.W.2d

855, 859 (Iowa 2010), the question of whether a special sentence may amount to

cruel and unusual punishment is not ripe for review “until the length of [the

offender’s] parole and the extent of his supervision are determined.” 1 Because

Crady was not on parole, PCR counsel breached no duty in failing to raise an



1
   Crady asks that Tripp be overruled. We leave the task of overruling precedent to our
supreme court. See State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa                       2014)
(acknowledging that both the district court and the court of appeals had “properly relied
on . . . applicable precedent” and noting that “it is the role of the supreme court to decide
if case precedent should no longer be followed”); State v. Eichler, 83 N.W.2d 576, 578
(Iowa 1957) (“If our previous holdings are to be overruled, we should ordinarily prefer to
do it ourselves.”); State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are
not at liberty to overturn Iowa Supreme Court precedent.”).
                                        3


issue that is not ripe for review. The district court did not err in dismissing the

action. We affirm.

      AFFIRMED.